EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Chien-hung Yu on 23 May 2021.

The application has been amended as follows: 

	Claim 4 has been cancelled.


Election/Restrictions
Claims 1-3, 7-9, 11-13, 16-17, and 20 are allowable. The restriction requirement between Species A-J , as set forth in the Office action mailed on 16 March 2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 16 March 2020 is partially withdrawn.  Claims 6, 10, 15, and 18-20, directed to species B-D no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.



Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
Regarding claim 1:
The closest prior art of record, Nurmi in view of Choe, as applied in the Office Action mailed 10 December 2020, does not teach or suggest the total combination of elements in the claim as follows.
Claim 1
Nurmi in view of Choe
1. (Currently amended) An apparatus for driving a touch display panel having a plurality of data lines and a plurality of sensing lines, comprising:

Nurmi Fig. 1b, Fig. 2
a first device comprising a plurality of display driving channels coupled to a first portion of the data lines to drive a first image data to the first portion of the data lines, and a plurality of touch sensing channels coupled to a first portion of the sensing lines to sense the first portion of the sensing lines;
Nurmi Fig. 2: 120’: where the driver is as per paragraph 31, and the driving and sensing lines shown in paragraph 37, Fig. 3
a second device comprising a plurality of display driving channels coupled to a second portion of the data lines to drive a second image data to the second portion of the data lines, and a plurality of touch sensing channels coupled to a second portion of the sensing lines to sense the second portion of the sensing lines; and

Nurmi Fig. 2: 120’’
a single touch controller, disposed outside the first device, configured to receive respective touch information from the first device and the second device, wherein the respective touch information comprises a first touch information corresponding to single touch controller is further configured to analyze the first touch information and the second touch information using same
parameters to determine a touch event of the touch display panel 


wherein the first device is implemented in a first integrated-circuit chip, the single touch controller is implemented in a second integrated-circuit chip, and the first
device and the second device are configured to drive the same touch display panel,

That they drive the same panel is disclosed in Nurmi paragraph 35. Choe teaches integrated-circuit chips (paragraph 71) as discussed in the prior office action.
wherein the first device comprises a timing controller coupled to the display
driving channels of the first device and configured to output the first image data to the
display driving channels of the first device, and the second device comprises a timing
controller coupled to the display driving channels of the second device and configured
to output the second image data to the display driving channels of the second device.

Nurmi discloses this, but not in combination with the earlier elements. In Nurmi’s disclosure of two timing controllers, there are also two touch controllers, not a single one as claimed above. 


So the combination of subject matter, including a single touch controller outside the first device, but separate timing controllers in each device, along with the other elements of the claim, render it allowable over the prior art of record. 
Regarding claims 2-3 and 6-20:
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RAY LAMB whose telephone number is (571)272-5264.  The examiner can normally be reached on 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER R LAMB/Primary Examiner, Art Unit 2694